Title: To Thomas Jefferson from Henry Dearborn, 9 February 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentFebruary 9th 1809
                        

                        
                        I have the honor of proposing for your approbation the following appointments in the Troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed the 12th April 1808 viz. 

                  Nelson Luckett Lt. of Marines to be appointed a Captain in the Regiment of Light Dragoons.
                  Return Bryant Brown of Vermont and Henry A. S. Dearborn of Massachusetts to be appointed Captains in the Fourth Regiment of Infantry
                  Accept Sir assurances of my high respect & consideration
                  
                            H. Dearborn
                     
                        
                    